              Case 21-10474-MFW          Doc 276      Filed 04/12/21     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                              *
                                    *                        Chapter 11
ALAMO DRAFTHOUSE CINEMAS            *
HOLDINGS, LLC, et al.,              *                        Case No. 21-10474 (MFW)
                                    *
      Debtors.                      *
____________________________________*


                       STAFFORD SMITH, INC. NOTICE OF
                APPERANCE AND REQUEST FOR SERVICE OF PAPERS


         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as

counsel for Stafford Smith, Inc. pursuant to 11 U.S.C. § 1109 (b) and Rule 9010 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). The undersigned

requests that all notices given or required to be given in the above- captioned case (including but

not limited to all papers filed and served in all adversary proceedings in such case, and to

creditors and equity security holders who file with the Court and request that all notices be

mailed to them) be given to and served on the following:
                                  “J” Jackson Shrum, Esquire
                                   Jshrum@jshrumlaw.com
                                      JACK SHRUM, PA
                                919 N. Market Street, Suite 1410
                                 Wilmington, Delaware 19801

                                 Ronald W. Ryan, Esq. (P46590)
                                   rryan@lewisreedallen.com
                                LEWIS, REED & ALLEN, P.C.
                               136 E. Michigan Avenue, Suite 800
                                     Kalamazoo, MI 49007
                                        (269) 388-7600
              Case 21-10474-MFW           Doc 276      Filed 04/12/21      Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in Bankruptcy Rules specified above, but also includes without limitation

all orders and notices of any application, motion, petition, pleading, request, complaint, or

demand, statement of affairs, operating reports, schedules of assets and liabilities, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand-delivery, telephone, facsimile transmission, or otherwise that (1) affects or

seeks to affect in any way any rights or interest of any creditor or party in interest in this case,

with respect to the (a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which

the debtor may claim an interest, or (c) property or proceeds thereof in the possession, custody,

or control of others that the debtors may seek to use; or (2) requires or seeks to require any act,

delivery of any property, payment or other conduct by the undersigned.

                                       Respectfully Submitted
                                     _/s/ Jack Shrum___________________
Date: April 12, 2021                  “J” Jackson Shrum (DE #4757)
                                       919 N. Market Street, Suite 1410
                                       Wilmington, DE 19801
                                       (302)- 543-7551 - - Phone
                                       (302)- 543-6386 - - Fax
                                       Jshrum@jshrumlaw.com

                                       Ronald W. Ryan, Esq. (P46590)
                                       LEWIS, REED & ALLEN, P.C.
                                       136 E. Michigan Avenue, Suite 800
                                       Kalamazoo, MI 49007
                                       (269) 388-7600
                                       rryan@lewisreedallen.com

                                       (PRO HAC VICE APPLICATION PENDING)
                                       Attorneys for Stafford Smith, Inc.
              Case 21-10474-MFW          Doc 276     Filed 04/12/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, I caused a true and correct copy of the foregoing

to be served electronically via the Court’s Electronic Filing System on all parties requesting

notice in this proceeding.


Dated: April 12, 2021
                                              Respectfully Submitted,
                                              JACK SHRUM, P.A.

                                               /s/ Jack Shrum_____________________
                                              “J” Jackson Shrum (DE #4757)
                                               919 N. Market Street, Suite 1410
                                               Wilmington, DE 19801
                                               (302)- 543-7551 - - Phone
                                               (302)- 543-6386 - - Fax
                                               Jshrum@jshrumlaw.com

                                              Attorneys for Stafford Smith, Inc.
